DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
none
Pending:
1-63
Withdrawn:
1-15, 19-20, 22-23, 26-27 and 31-63 (not including claim 17)
Examined:
16-18, 21, 24-25, 28-30 and 64-68
Independent:
16
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting



Priority
Priority is claimed to as early as 7/12/2017.

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The objection to the title is withdrawn.
The objections to the specification regarding hyperlinks are withdrawn.
The previous objections are withdrawn, however new objections are applied.
The 112/b rejections are withdrawn, however new rejections are applied.
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.

Claim objections
Claims 16-18, 21, 24-25, 28-30 and 64-68 are objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.

The following issues are objected to:
Claim
Recitation
Comment
16-18, 21, 24-25, 28-30 and 64-68
predefined
One or the other of "predefined" or "pre-defined," but not both, should be recited consistently throughout all claims, e.g. one occurs in claim 16 but the other in claim 28, and both are recited in claim 25.
16
transferring
This verb conjugation is inconsistent with the preceding "receive," etc.  This objection may be overcome by amending to "transfer..."





Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 16-18, 21, 24-25, 28-30 and 64-68 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  
The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
16
remote
The recited "remote" is a term of relative or vague degree or form of association, neither defined in the specification nor having a well-known and particular definition in the art.  (MPEP 2173.05(b) pertains.)  This rejection might be overcome, as examples, by defining the term in the claim or by deleting the term, noting that the term does not appear to be disclosed in the specification.
16 and 64-67
wherein the remote DNA database system searches...
A claim to a machine or manufacture, e.g. here a "system," cannot directly recite a process step such as "searches."  MPEP 2173.05(p).II pertains.  Possibly such a step may be claimed indirectly via the structure of stored computer instructions.

Additionally, the relationship is unclear between (i) the claimed "system" and (ii) any process and associated structure of stored instructions of the "remote DNA database system."  For example, it is not clear whether the claimed "system" comprises the "remote DNA database system" such that it is not clear to what extent this "wherein" clause contributes to distinguishing the art.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.
Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
16
said data generated
from a sample containing DNA
The recited "data generated" is interpreted as a product-by-process element, i.e. the claimed "data" limited according to any structure clearly required by the recited product-by-process limitation of having been "generated..."  The recited "generated" is not itself claimed and is limiting only to the extent that the structure of the "data" is clearly required to be limited.  Regarding product-by-process limitations within a claim, MPEP 2113 pertains, as well as, for example, Biogen MA, Inc. v. EMD Serono, Inc. (Fed. Cir. 9-28-2020, precedential). 



Claim rejections - 35 USC 103
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.

Response to arguments regarding Claim Rejections - 35 USC 103
Applicant states (emphasis removed/added, applicant remarks: p. 38):
Applicant respectfully submits that Miller's expert system does not teach or
suggest at least the following claim elements of Applicant's amended claim 16:
utilize...
transferring...
The cited art teaches both steps as described in the rejection, and Applicant's remarks do not clearly and particularly explain how the claims distinguish the cited art.  Also, a 112/b rejection applies to claim 16, and it is not clear to what extent any structure of the recited "remote DNA database system" is comprised by the claimed "system" and contributes to narrowing the scope of the claim and distinguishing the art.

Claims 16-18, 21, 24-25, 28-30 and 64-68
Claims 16-18, 21, 24-25, 28-30 and 64-68 are rejected under 35 USC 103 as unpatentable over  Miller (US 6,442,491 as referenced on the 11/12/2021 "Notice of References Cited" form 892; citations herein in the form of column:line) in view of Pabinger (as referenced on the attached "Notice of References Cited" form 892).

Regarding claim 16, the recited receive reads on Miller's "raw or preprocessed signal" (abstract; and entire document).
The recited determine and utilize to classify read on Miller's "base-calling" and "resulting interpretation" (abstract; and entire document).
The recited apply a predefined parameter to generate an output reads on Miller's "...the initial parameters of peak spacing, dye mobility Shifts, etc., ... can... be used to guide base-calling and further parameter determinations elsewhere" (4:21-26; and entire document).
While Miller does not explicitly teach transfer to a DNA database, in a similar context Pabinger does teach various interactions with various databases at various removes from its central analysis, for example "Workflows are stored directly in a dedicated database, and jobs can be distributed onto a high-performance computing infrastructure" (p. 272, 2nd col., 4th para.).

Combining Miller and Pabinger
In the absence of a secondary consideration to the contrary, it would have been prima facie obvious for PHOSITA to modify the DNA data analysis teaching of Miller using the related teaching of Pabinger.  As motivation to combine, an advantage taught by Pabinger of modifying methods such as those of Miller would have been the teaching of Pabinger that "Workflows are stored directly in a dedicated database, and jobs can be distributed onto a high-performance computing infrastructure." (p. 272, 2nd col., 4th para.).  Thus, PHOSITA would have been motivated to modify Miller using the above techniques of Pabinger in order to achieve the above advantage.  One would have had a reasonable expectation of success in doing so because Miller and Pabinger are generally drawn to related teaching, and PHOSITA would have understood how to and would have been motivated to apply the teaching of Pabinger to the related teaching of Miller. 

Regarding claim 17, the recited allele table reads on Miller's "PKS.BASES" variable (15:23-24; and entire document).

Regarding claim 18, the recited signal strength reads on Miller's "height" (1:65; 2:11; and entire document).

Regarding claim 21, the recited output utilized to compare... reads on intended use or otherwise does not clearly read on a required element of the "system."  One or more 112/b rejections apply above.  The art is applied to claim 21 as described for claims 16-18.

Regarding claims 24-25, the recited limitations are conditional and not clearly limiting.  As presently recited, it is not clear that the recitations must be software-implemented so as to be limiting according to MPEP 2111.04.11 "CONTINGENT LIMITATIONS."  One or more 112/b rejections apply above.  The art is applied to claims 24-25 as described for claims 16-18.

Regarding claim 28, one or more 112/b rejections apply above.  The art is applied to claim 28 as described for claims 16-18.

Regarding claims 29-30, one or more 112/b rejections apply above.  The art is applied to claim 29-30 as described for claims 16-18.  Additionally, the recited visualization reads on Miller's "output" and "output results" (3:64; Fig. 3; as well as 6:65-67; 7:23-29; Figs. 5-6; and entire document).

Claims 64-68 recite additional limitations regarding the "remote DNA database system" of claim 16.  The art is applied to claims 64-68 as described above for claims 16-18, 21, 24-25, 28-30 and 64-68, noting that all claims are rejected under 112/b for lack of clarity as to the relationship between the claimed "system" and the "remote DNA database system."  Recitations associated with the DNA database system do not clearly limit the structure of the "system" of claim 16.


Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Judicial exceptions (JE) to 101 patentability
Claims 16-18, 21, 24-25, 28-30 and 64-68 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  MPEP 2106 pertains.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 16 are interpreted as directed to the abstract idea of classifying raw DNA data including the JE elements of "determine...," "utilize... to classify..." and "apply... to generate an output," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.  In a BRI, the recited "to generate an output" reads on generating data intended for output and does not necessarily require actual output, and claims 29-30 is interpreted similarly.
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.  
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the MPEP above) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claim 16 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "memory," "processor" and "receive... data..." are conventional elements of a laboratory and/or computing environment and/or conventional data gathering/input elements, as exemplified by Miller 2002 (US 6,442,491 as referenced on the attached "Notice of References Cited" form 892), and generally it is understood that the examples in the reference are well-known and routine.  
The recited "transferring..." is a conventional element of a laboratory and/or computing environment and/or conventional data gathering/input elements, as exemplified by Pabinger (as referenced on the attached "Notice of References Cited" form 892), and generally it is understood that the examples in the reference are well-known and routine. 
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claim 16
Summing up the above Mayo/Alice analysis of claim 16, viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
Claims 17-18, 21, 24-25, 28-30 and 64-68 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the MPEP as cited above, including among the step 2A, 2nd prong, bulletized "considerations."
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE -- Step 2A, 2nd prong, 1st consideration at MPEP 2106.05(a) -- A claim is not directed to a JE by virtue of integration into a practical application.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  Since several of these opinions relate to inventions which were to some extent computer-related, the particular field in which asserted improvement occurs should be addressed clearly.  These arguments generally rely on there being an "improvement" clearly on the record.  One approach to clearly placing an improvement argument on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the MPEP 101 analysis-- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.


Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.

Conclusion
No claim is allowed.
Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631